Citation Nr: 0316811	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1943 to June 1945.  
He died in October 1981.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appellant testified before the undersigned at a Board 
hearing in Washington, D.C. in February 2003.  A transcript 
of that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in October 1981.  He had been in receipt 
of a 100 percent service-connected disability rating since 
his separation from service in June 1945.  

3.  The appellant and the veteran married in September 1957.  
They were married at the time of the veteran's death.

4.  The veteran's relevant pay grade in service was E-3.    


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC benefits have 
been met.  38 U.S.C.A. 
§ 1311 (West 2002); 38 C.F.R. § 3.5(e) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals substantial compliance 
with the VCAA sufficient to decide the appeal without 
prejudice to the appellant.  In its March 2001 letter and 
March 2002 supplemental statement of the case, the RO 
provided the appellant and her representative with the 
applicable law and regulations and advised her of the 
evidence needed to substantiate her claim.  The Board 
emphasizes that the instant claim is based on legal 
interpretation of law and regulations, such that additional 
development of evidence would not aid the appellant in 
substantiating her claim.  See 38 U.S.C.A. § 5103A(2); see 
also Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  In addition, given 
the legal nature of the appeal, no amount of notice to the 
appellant would affect her status as a recipient of VA 
benefits.  Moreover, in light of the disposition of the 
appeal, set forth below, the Board finds that any deficiency 
in notice or assistance is harmless and results in no 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Accordingly, the Board is satisfied that 
it may proceed to evaluate the merits of the appeal.  


Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2002).  In addition, DIC is payable to a surviving spouse of 
a veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-
connected disabilities must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service. Id.  The total rating may be schedular or based 
on unemployability.  38 C.F.R. § 3.22.  

DIC is payable to a surviving spouse either as a flat amount 
determined by statute or according to the veteran's pay grade 
in service, accordingly to relevant law and regulations.  
38 U.S.C.A. § 1311.  The statute currently provides for a 
monthly benefit of $935.00.  38 U.S.C.A. § 1311(a)(1).  
However, that rate is increased by $202.00 in the case of a 
veteran who at the time of death was in receipt or entitled 
to receive compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years immediately preceding death.  Only 
periods in which the veteran was married to the surviving 
spouse are considered.  38 U.S.C.A. § 1311(a)(2).  

In the case of DIC paid to a surviving spouse predicated on 
the death of a veteran before January 1, 1993, the monthly 
benefit rate is based on the pay grade of the veteran, if the 
amount is greater than the total amount otherwise payable 
under 38 U.S.C.A. § 1311(a)(1) and (2).  38 U.S.C.A. § 
1311(a)(3).  See also 38 C.F.R. 
§ 3.5(e) (2002).            

In this case, the veteran died in October 1981.  In December 
1981, the service department verified the veteran's relevant 
pay grade in service was E-3.  Based on the veteran's date of 
death and pay grade, the monthly benefit payable to the 
appellant is $935.00.  38 U.S.C.A. § 1311(a)(3).  However, 
the record shows that the veteran had been in receipt of a 
100 percent service-connected disability rating since his 
separation from service in June 1945.  The appellant and the 
veteran married in September 1957 and were still married at 
the time of the veteran's death in October 1981.  Therefore, 
under 38 U.S.C.A. § 1311(a)(1) and (2), the appellant would 
be entitled to $935.00 per month plus enhanced DIC in the 
amount of $202.00 per month.  This sum is greater than the 
benefit payable under 38 U.S.C.A. § 1311(a)(3).  Accordingly, 
pursuant to the statute, the appellant is entitled to 
enhanced DIC benefits.  38 U.S.C.A. § 1311(a)(1) and (2).  
The appeal is granted.      


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to enhanced DIC benefits is 
granted. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

